Case 1:18-bk-14408      Doc 57    Filed 02/12/19 Entered 02/12/19 16:38:43          Desc Main
                                  Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: February 12, 2019



________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 In Re                                       :
                                             :
 FLIPDADDY LLC                               :    Case No. 18-14408
                                             :    Chapter 11
                                             :    Judge Hopkins
                       Debtor                :


                 ORDER SETTING TIME FOR FILING PROOF OF CLAIM

         Pursuant to Federal Rule of Bankruptcy Procedure 3003(c)(3), a bar date shall be

fixed in order to establish the time within which Proofs of Claim or Interest may be filed. The

last day for filing a Proof of Claim in this case is MARCH 12, 2019. The Clerk shall provide

the appropriate notice to all creditors and parties in interest.

         IT IS SO ORDERED.



Copies to:

Default List
